NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Allowance in Reissue Application 17/000,159 (“‘159”) for U.S. Patent No. 10,055,545 (“the ‘545 Patent”).
In the response filed May 18, 2022, Applicant amended claims 33-46 and provided replacement drawings.  
Claims 26-46 are currently pending. 

Reason for Reissue
	This is a broadening reissue based on the Substitute Statement in Lieu of an Oath or Declaration (“Substitute Statement”) filed April 1, 2021, which states,
“This is a broadening reissue. New independent claims 26, 33, and 40 broaden, for example, claim 1 of US Patent No. 10,055,545 by changing and deleting the claim language. For example, the new independent claims do not include the features “receiving configuration information...” and “receiving specification information...”
The new independent claims also modify the language of the claims to more succinctly recite the inventive aspect. For example, the new independent claims recite features of "generating, from the staging data, master data..." "generating, from the staging data, a master data schema...,” and
"synchronizing, through the ETL laver, the master data across the plurality of source customer databases...””

Response to Arguments
In the Remarks, Applicant does not agree with the 35 U.S.C. 112(f) claim interpretation in light of the claim amendments.  
Examiner respectfully submits the claims, as amended, do not recite sufficient structure for performing the entire claim functions.  As noted below, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
For computer implemented inventions, the primary question is: does the claimed functional phrase require special programming?  “Special programing” in patent law is essentially the algorithm. “[A]s originally described in Katz, ‘special programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015).  If the claimed function requires special programming (i.e. “yes”), the next questions is: how is this special programming (or algorithm) read into the claim?  This can be done by expressly reciting the algorithm in the claim or by using 35 U.S.C. 112(f) claim interpretation to bring the algorithm into the claim.
Applicant has not explained how the claim amendments (i.e., instructions executed by one or more processors) now recite sufficient structure for performing the claim functions; nor has Applicant claimed the algorithms (i.e., special programming) for performing the claimed functions.  For example, claim 33 recites one or more processors to translate source data into staging data based on a set of mapping logic.  However, the mapping logic itself is not claimed.  Since the algorithm is not expressly recited in the claim, 35 U.S.C. 112(f) claim interpretation is appropriate to properly bring the algorithm into the claim.  Note the synchronize function of claim 33 is not being interpreted under 35 U.S.C. 112(f) because the algorithm is fully claimed.
As such the 35 U.S.C. 112(f) claim interpretation is maintained.

Drawings
The replacement drawings received May 18, 2022 are accepted.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
In claim 33: “one or more processors operatively coupled to the memory, the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to translate source data into staging data… load the staging data into a master account database… generate, from the staging data, master data based at least in part on a set of search logic, a set of match logic, and a set of merge logic… and generate, from the set of staging data, a master data schema…” 

In claim 34: “one or more processors operatively coupled to the memory, the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to generate the master data comprises identifying one or more base entities of the staging data that each represent a particular prescriber based on the searching logic and matching logic.”

In claim 35: “one or more processors operatively coupled to the memory, the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to generating a match score for each of the set of base entities based on the set of matching logic, wherein base entities that have a match score that exceeds a threshold represent the particular prescriber”

In claim 36: “one or more processors operatively coupled to the memory, the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to weighing and combining related entities of the base entity that match attributes of a master entity representing the particular prescriber, the master entity stored in the master account database”

In claim 37: “one or more processors operatively coupled to the memory, the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to identify, from among base entities that do not have a match score above the threshold, one or more base entities that potentially represent the particular prescriber; and persist base entities that do not have a match score above the threshold and do not potentially represent the particular prescriber as unique entities in the master account database”

In claim 38: “one or more processors operatively coupled to the memory, the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to for each of the one or more base entities that potentially represent the particular prescriber, determine whether to merge the base entity into the master entity based on the set of merge logic”

In claim 39: “one or more processors operatively coupled to the memory, the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to for each of the one or more base entities that represent the particular prescriber: determine whether the base entity is less updated than the master entity; and prune the base entity if it is less updated than the master entity, and merge the base entity into the master entity if it is more updated than the master entity”

In claim 40: “a non-transitory computer-readable medium having instructions stored thereon which, when executed by one or more processors cause the one or more processors to translate source data into staging data… load the staging data into a master account database… generate, from the staging data, master data based at least in part on a set of search logic, a set of match logic, and a set of merge logic… and generate, from the set of staging data, a master data schema…” 

In claim 41: “a non-transitory computer-readable medium having instructions stored thereon which, when executed by one or more processors cause the one or more processors to identifying one or more base entities of the staging data that each represent a particular prescriber based on the searching logic and matching logic”

In claim 42: “a non-transitory computer-readable medium having instructions stored thereon which, when executed by one or more processors cause the one or more processors to generating a match score for each of the set of base entities based on the set of matching logic, wherein base entities that have a match score that exceeds a threshold represent the particular prescriber”

In claim 43: “a non-transitory computer-readable medium having instructions stored thereon which, when executed by one or more processors cause the one or more processors to weigh and combine related entities of the base entity that match attributes of a master entity representing the particular prescriber, the master entity stored in the master account database”

In claim 44: “a non-transitory computer-readable medium having instructions stored thereon which, when executed by one or more processors cause the one or more processors to identify, from among base entities that do not have a match score above the threshold, one or more base entities that potentially represent the particular prescriber; and persist base entities that do not have a match score above the threshold and do not potentially represent the particular prescriber as unique entities in the master account database”

In claim 45: “a non-transitory computer-readable medium having instructions stored thereon which, when executed by one or more processors cause the one or more processors to for each of the one or more base entities that potentially represent the particular prescriber, determine whether to merge the base entity into the master entity based on the set of merge logic”

In claim 46: “a non-transitory computer-readable medium having instructions stored thereon which, when executed by one or more processors cause the one or more processors to for each of the one or more base entities that represent the particular prescriber: determine whether the base entity is less updated than the master entity; and prune the base entity if it is less updated than the master entity, and merge the base entity into the master entity if it is more updated than the master entity”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claims 26-46 are allowed.
The following is a statement of reasons for allowance for claims 26-46:  
While the claims have been broadened, the reasons for allowance indicated during the prosecution history of 14/328,047, the application that became the ‘545 Patent, still apply. The previous Examiner indicated the following:
“The primary reasons for the allowance of claims 1-12 and 14-26 is the inclusion of the limitation in the claims, which is not found in the prior art references, of translating the received data into staging data according to the mapping logic in the received specification information by incorporating the received mapping logic into an extraction, transformation, and loading (ETL) layer between the more than one source of customer databases and the staging data such that database data from the more than one source customer databases are automatically transferred via a secure file transfer process; generating a master data processing the staging data according to the searching logic, matching logic, and merging logic, and publishing the master data schema to cause at least a portion of the master data to be synchronized through the ETL layer at the source customer databases. These steps add a specific limitation other than what is well-understood, routine and conventional in the field. The claims are directed to an improvement in computer-related technology by allowing different source customer databases to be synchronized through the ETL layer “such that when data in the first source customer database is updated, the second source customer database... is automatically synchronized in accordance with the master data schema.” This way each entity can define a default precedence rule based on the data sources, while maintaining an override at field by field for improved flexibility as noted in applicant specification in paragraph 55.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘545 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/RSD/                                                                                                                                                                                                   
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992